Case 5:18-cv-03362-.]LS Document 20 Filed 02/08/19 Page 1 of 19

lN THE UNlTED STATES D|STR|CT COURT
FOR THE EASTERN D|STR|CT OF PENNSYLVAN|A

 

SUSAN RAGUSA ClVlL ACT|ON NO.

Philade|phia, PA : 5:18-cv~03362
Piaintiff '
v.

LEH|GH UN|VERSITY
27 Memorial Drive West
Bethlehem, PA 18015

Defendant

 

FlRST AME_N_[_J_ED ClVlL ACTION COMPL M

l. |NTRODUCTlON

Plaintitf, Susan Ragusa, brings this action against her former employer, Lehigh
Uhiversity (“Defendant"), alleging violations of the Americans With Disabilities Act, as
amended, 42 U.S.C. § 12101, et seq. (“ADA”), the Pennsylvania Human Relations Act,
as amended, 43 P.S. § 951, et seq. (“PHRA"), and the Family and l\/ledica| Leave Act, 29
U.S.C. § 2601, et seq. (“Fl\/lLA”).1 Despite her consistently excellent performance over
approximately eight (8) years of employment Plaintiff Was denied reasonable
accommodations for her disabilities namely endometrial cancer and adrenal
insufficiency, subjected to a hostile work environment because of those disabilities, and

ultimately terminated on account of her disabilities her requests for reasonable

 

l Plaintiff files this First Amended Complaint pursuant to the Court’s Order dated January 11, 2019.

Case 5:18-cv-03362-.]LS Document 20 Filed 02/08/19 Page 2 of 19

accommodations and herfiling of internal complaints of disability discrimination P|aintiff
seeks all damages allowable under the law.
ll. PART|ES

1. P|aintiff, Susan Ragusa, is an individual and a citizen of the Commonwea|th
of Pennsylvania.

2. Defendant, Lehigh University, is a non-profit educational institution
registered to do business in the Commonwealth of Pennsyivania, with its principal office
located at 27 l\/lemoriai Drive West, Bethlehem, PA 18015.

3. Defendant is engaged in an industry affecting interstate commerce and
regularly does business in the Commonwealth of Pennsy|vania.

4. At all times material hereto, Defendant acted by and through its authorized
agents, servants, workmen, and/or employees acting within the course and scope of their
employment with Defendant and in furtherance of Defendant’s business

5. At all times material hereto, Defendant acted as an employer within the
meaning of the statutes that form the basis of this matter.

6. At all times material hereto, Plaintiff was an employee of Defendant within
the meaning of the statutes that form the basis of this matter.

|I|. JURlSD|CTlON AND V_E`_.NUE

7. The causes of action that form the basis of this matter arise underthe ADA,
the Fl\/|L/-\, and the PHRA.

8. The District Court has jurisdiction over Count l (ADA) and Count lll (Fl\/lLA)
pursuant to 28 U.S.C. §1331.

9. The District Court has jurisdiction over Count ll (PHRA) pursuant to 28

Case 5:18-cv-03362-.]LS Document 20 Filed 02/08/19 Page 3 of 19

U.S.C. §1367(d).

tO. Venue is proper in the District Court under 28 U.S.C. §1391(b).

11. On April 24, 2017, Plaintiff filed a Charge of Discrimination with the Equa|
Employment Opportunity Commission (“EEOC”), complaining of the acts of discrimination
alleged herein. This Charge was cross-filed with the Pennsylvania Human Relations
Commission (“PHRC"). Attached hereto, incorporated herein and marked as Exhibit “A”
is a true and correct copy of the EEOC Charge of Discrimination (with personal identifying
information redacted).

12. On l\/lay 7, 2018, the EEOC issued to Plaintiff a Notice of Right to Sue for
the Charge of Discrimination. Attached hereto, incorporated herein and marked as
Exhibit “B” is a true and correct copy of the notice with personal identifying information
redacted.

13. Plaintiff has fully complied with all administrative prerequisites for the
commencement of this action.

lV. FACTUAL ALL|_§GAT|ONS

14. Defendant hired P|aintiff in 2008 as a Lighting Coordinator and Adjunct
Professor.

15. Over the course of her employment with Defendant, Plaintiff demonstrated
dedication to herjob and received positive feedback on her performance

16. During her 2014 performance review, Plaintiff’s Supervisor, Josh Kovar
(“Kovar”), told Plaintiff that she was an expert in her field, a strong, highly valued member
of the technical services team, and a solid performer.

17. in August 2015, Plaintiff was diagnosed with endometriai cancer, a disability

Case 5:18-cv-03362-.]LS Document 20 Filed 02/08/19 Page 4 of 19

within the meaning of the ADA and PHRA.

18. Plaintiff’s co-Workers and supervisors became aware other diagnosis in or
around August 2015.

19. Plaintiff began to receive hormonal therapy treatment in September 2015.

20. Shortly thereafter, Plaintiff’s condition worsened and she realized that she
could no longer work on a full-time basis.

21. Accordingly, Plaintiff met with Linda Lefever (“l_efever”), Human Resources
Associate, to inform Defendant that she could no longer work full-time.

22. Lefever informed Plaintiff that she would be permitted to work a reduced
schedule of thirty-five (35) hours per week, which Plaintiff proceeded to do until December
2015.

23. ln December 2015, Plaintiff’s treating physician informed herthat she was
suffering from “adrenal insufficiency,” a side effect of her cancer treatment that caused
extreme fatigue, muscle weakness, and chronic pain.

24. As a result of her deteriorating condition, Plaintiff requested and
commenced an Fl\/lLA-approved medical leave of absence on or about January 4, 2016,
which lasted until approximately April 2016.

25. ln April 2016, Plaintiff informed Kimberly Drey (“Drey”), Benefits Ana|yst,
that she desired to return to work on a part-time basis.

26. On or about l\/lay 26, 2016, Plaintiff provided Drey with a doctor’s note
stating that Plaintiff could return to work on a part-time basls, but could not climb or lift
anything over twenty (20) pounds and would be limited to performing “desk work.”

27. After providing Drey with her doctor’s note, Plaintiff returned to work on or

Case 5:18-cv-03362-.]LS Document 20 Filed 02/08/19 Page 5 of 19

about l\/lay 27, 2016 and continued to work until on or about l\/lay 31, 2016.

28. On or about l\/lay 31, 2016, Drey informed Plaintiff to go home and wait for
Human Resources to permit her to return to work,

29. On or about June 10, 2016, Defendant denied Plaintiff’s request to return to
work on a part-time basis with the restrictions set forth above.

30. Speclfically, Defendant informed Plaintiff that the Zoellner Arts Center,
where Plaintiff performed her duties as a Lighting Coordinator, could not accommodate
anything less than a full-duty return to work,

31. ln this regard, Defendant denied Plaintiff’s request for a reasonable
accommodation without taking any meaningful steps to engage Plaintiff in the interactive
process. Without limitation:

a. Defendant failed to gather or review any of Plaintiff’s medical documentation
to obtain an understanding of her medical condition or her need for a part-
tlme schedule and sedentary work assignments; and

b. Defendant failed to discuss potential alternative accommodations with
Plaintiff

32. At or around the time of Plaintiff’s attempt to return to work, there was a
vacant teaching position available at Defendant for which Plaintiff was qualified, but not
selected Plaintiff was not considered for this position despite being equally qualified as
the finalists.

33. Upon information and belief, Defendant gave the vacant teaching positon
to a non-disabled individual.

34. On or about June 21, 2016 Plaintiff informed Defendant that she believed

Case 5:18-cv-03362-.]LS Document 20 Filed 02/08/19 Page 6 of 19

Defendant was discriminating against her on account of her disabilities

35. On or about June 28, 2016, in light of Defendant’s denial of Plaintiff’s
request for a part-time schedule, Plaintiff submitted a request to return to work on a full-
time basis with certain restrictions (not lifting over 20 lbs, not climbing vertical ladders, not
standing or walking for more than one hour at a time, and having a non-public space in
which she could rest during the day).

36. On or about June 29, 2016, Plaintiff contacted Karen Salvemini
(“Salvemini”), Equal Opportunity Compliance Coordinator, and inquired about how to file
a complaint of discrimination

37. Plaintiff’s request to Sa|vemini was renewed on or about July 7, 2016 and
again on or about Ju|y 20, 2016.

38. Plaintiff eventually met with Drey, Lefever, and Judy Zavalydriga
(“Zava|ydriga”), Director of Employee Re|ations, on or about July 18, 2016 to discuss her
request to return to work with restrictions On or about the same day, Plaintiff submitted
to Defendant a third form from her doctor detailing her requested accommodations

39. Defendant failed to grant Plaintiff any reasonable accommodation during
this meeting. Rather, Defendant informed Plaintiff that yet another meeting had to be
held with Kovar, Plaintiff's immediate supervisor.

40. On or about July_22, 2016, Plaintiff submitted documentation to Defendant
initiating a formal complaint of disability discrimination against Defendant

41. in the midst of her attempts to return to work over the summer months of
2016, Plaintiff was made aware that Defendant did not want her return to work and

become another “Rache|,” another employee of Defendant that was perceived as a

Case 5:18-cv-03362-.]LS Document 20 Filed 02/08/19 Page 7 of 19

burden and a bad employee after being diagnosed with cancer.

42. On or about August 4, 2016, Plaintiff met with Drey, Zavalydriga, Kovar, and

Kovar’s supervisor, Andrew Cassano (“l\/lr. Cassano”), Administrative Director, to discuss

her desire to return to work with certain restrictions

43. Defendant agreed to allow Plaintiff to return to work on August 8, 2016 with

the following restrictions and accommodations:

3.

b.

Working no more than forty (40) hours per week;

Limiting the amount to which she engaged in manual labor;
Devoting all of her time to her duties with Defendant’s Zoellner Arts
Center as opposed to her teaching responsibilities

Having a space in the Zoellner Arts Centerto periodically rest during

the day; and

lHaving the opportunity to partially work from her home until a suitable

resting space was located for Plaintiff at the Zoellner Arts Center;

44. Following Plaintiff’s return to work on August 8, 2016, Defendant failed to

reasonably accommodate Plaintiff by failing and/or refusing to honor the agreed-upon

accommodations set forth above.

45. Without limitation:

8.

Defendant required Plaintiff to work in excess of forty (40) hours per
week;

Defendant required Plaintiff to engage in work which surpassed her
physical |imitations;

Defendant required Plaintiff to carry out her traditional teaching

Case 5:18-cv-03362-.]LS Document 20 Filed 02/08/19 Page 8 of 19

responsibilities on top of her responsibilities at the Zoellner Arts
Center;

d. Defendant failed to provide Plaintiff with a location on campus in
which she could obtain any meaningful rest during the day, forcing
Plaintiff, on at least on occasion, to seek rest on a sofa in one of
Defendant’s public lobbies in front of several strangers;

e. As a result of Defendant’s refusal to grant Plaintiff a space on
campus in which she could rest during the day, Plaintiff was forced
to drive home during her lunch break to obtain the required rest, thus
depriving Plaintiff of both the actual rest she required and a
meaningful lunch break;

f. Defendant criticized and reprimanded Plaintiff for working from home

while a suitable resting place on campus was being determined; and

g. Defendant criticized and reprimanded Plaintiff for not being able to
climb a ladder

46. Upon her return to work in August 2016, Defendant, without anyjustification,
pressured Plaintiff to take a medical leave of absence and apply for long-term disability
benefits

47. Upon her return to work in August 2016, Plaintiff was repeatedly and
inexplicably excluded from meetings that she was traditionally and routinely included in
prior to being diagnosed with a disability and requiring medical leave and workplace
accommodations

48. Upon her return to work in August 2016, Plaintiff was deliberately excluded

Case 5:18-cv-03362-.]LS Document 20 Filed 02/08/19 Page 9 of 19

from a high-profile project for which she had traditionally served as team lead prior to
being diagnosed with a disability and requiring medical leave and workplace
accommodations

49. The annual raise that Plaintiff received in August 2016 following her return
to work was approximately $1,100,00 lower than the annual raises that she received in
previous years

50. Upon her return to work in August 2016, Plaintiff was unjustifiably and
inexplicably denied administrative support from her assistant for certain key events

51 . Upon her return to work in August 2016, Plaintiff was told to “shut up” during
a weekly staff meeting by her supervisor in front several co-workers. Plaintiff was never
spoken to in this manner by her supervisor prior to being diagnosed with a disability and
requiring medical leave and workplace accommodations

52. On or about November 9, 2016, Defendant informed Plaintiff that she Was
being placed on an extended medical leave of absence

53. Specifically, Plaintiff was told that she would be given a time period of seven
(7) days to apply for long-term disability benefits

54. Plaintiff was further told that if she did not apply for long-term disability
benefits or if her application was denied, that her employment would be terminated at the
end of the seven (7) day period.

55. Plaintiff applied for and was granted long-term disability benefits through
approximately December 15, 2016.

56. Upon the expiration of Plaintiff’s long-term disability benefits Plaintiff’s

employment with Defendant was terminated

Case 5:18-cv-03362-.]LS Document 20 Filed 02/08/19 Page 10 of 19

57. At all times material hereto, Defendant unreasonably and intentionally
delayed engaging Plaintiff in the interactive process

58. At all times material hereto, Plaintiff was qualified to perform the essential
functions of herjob with or without reasonable accommodations

59. By its actions set forth herein, Defendant engaged in a continuous'and on-
going practice of failing to provide Plaintiff with reasonable accommodations that would
have allowed her to perform the essential functions of her job.

60. At all times material hereto, Defendant failed to follow its own internal
protocols and procedures for responding to and/or granting employee requests for
medical leaves of absence and/or reasonable accommodations

61. Plaintiff’s actual and/or perceived disabilities were motivating and/or
determinative factors in Defendant’s discriminatory and retaliatory treatment of Plaintiff
as set forth herein, including subjecting her to a hostile work environment failing to
provide reasonable accommodations for her disabilities terminating her employment, and
failing to hire her into a vacant position for which she was qualified,

62. Plaintiff’s engaging in protected activity, including without limitation her
requests for reasonable accommodations pursuant to the ADA and PHRA, requests for
medical leave pursuant to the Fl\/lLA, PHRA, and ADA, and her filing complaints of
disability-based discrimination against Defendant, were motivating and/or determinative
factors in Defendants’ discriminatory and retaliatory treatment of Plaintiff as set forth in
herein, including subjecting her to a hostile work environment, failing to provide
reasonable accommodations for her disabilities terminating her employment, and failing

to hire her into a vacant position.

Case 5:18-cv-03362-.]LS Document 20 Filed 02/08/19 Page 11 of 19

63. Plaintiff was subjected to the harassment and discrimination set forth herein
because of her disabilities and her requests for medical leave and/or workplace
accommodations

64. The discriminatory, harassing, and retaliatory conduct of Defendant, as
alleged herein, was severe and/or pervasive enough to make a reasonable person
believe that the conditions of employment had been altered and that a hostile work
environment existed, and made Plaintiff believe that the conditions of her employment
had been altered and that a hostile work environment existed.

65. As a direct and proximate result of the discriminatory, harassing, and
retaliatory conduct of Defendant, Plaintiff has in the past lncurred, and may in the future
incur, a loss of earnings and/or earning capacity, loss of benefits pain and suffering,
embarrassment, humiliation, loss of self-esteem, mental anguish, and loss of life’s
pleasures, the full extent of which is not known at this time.

66. ` Plaintiff is now suffering and will continue to suffer irreparable injury and
monetary damages as a result of Defendant’s discriminatory, harassing, and retaliatory
acts unless and until this Court grants the relief requested herein,

COUNT l ~ ADA

67. Plaintiff incorporates herein by reference the paragraphs above, as if set
forth herein in their entirety.

68. By committing the foregoing acts of discrimination and retaliation against
Plaintiff, Defendant violated the ADA.

69. Defendant acted with malice and/or a reckless indifference to Plaintiff’s

rights thereby warranting the imposition of punitive damages

Case 5:18-cv-03362-.]LS Document 20 Filed 02/08/19 Page 12 of 19

70. As a direct and proximate result of Defendant’s violation ofthe ADA, Plaintiff

has suffered the injuries damages and losses set forth herein.

71. Plaintiff is entitled to all costs and attorneys’ fees incurred as a result of the

unlawful behavior complained of herein.

72. No previous application has been made for the relief requested herein.

COUNT || - PHRA

73. Plaintiff incorporates herein by reference the paragraphs above, as if set
forth herein in their entirety.

74. By committing the foregoing acts of discrimination and retaliation,
Defendant has violated the Pennsylvania Human Relations Act.

75. As a direct and proximate result of Defendant’s violation of the PHRA,
Plaintiff has sustained the injuries damages and losses set forth herein and has incurred
attorney’s fees and costs

76. Plaintiff is now suffering and will continue to suffer irreparable injury and
monetary damages as a result of Defendant’s discriminatory and retaliatory acts unless
and until this Court grants the relief requested herein.

77. No previous application has been made for the relief requested herein.

COUNT lll - FMLA

78. Plaintiff incorporates herein by reference the paragraphs above, as if set

forth herein in their entirety.

79. At all times material hereto, Defendant employed fifty (50) or more

individuals at or within 75 miles of Plaintiff’s worksite

80. Plaintiff worked for Defendant for at least 1,250 hours over the twelve (12)

Case 5:18-cv-03362-.]LS Document 20 Filed 02/08/19 Page 13 of 19

month period of time immediately preceding her request for FMLA-protected medical
leave in January 2016,

81. Defendant violated Plaintiff’s rights under the FMLA by terminating her
employment for her use of and/or request for protected medical leave.

82. Defendant knew and/or showed reckless disregard as to whether the
foregoing acts were in violation of the Fl\/lLA, thereby warranting the imposition of
liquidated damages

83. As a direct and proximate result of Defendant’s violation of the Fl\/lLA,
Plaintiff has suffered the injuries damages and losses set forth herein.

84. Plaintiff is entitled to all costs and attorneys’ fees incurred as a result of the
unlawful behavior complained of herein.

85. No previous application has been made forthe relief requested herein.

B_E.l_-_lE_E

WHEREFORE, Plaintiff seeks damages and legal and equitable relief in
connection with Defendant’s improper conduct, and specifically prays that the Court grant
the following relief to the Plaintiff by:

(a) declaring the acts and practices complained of herein to be in
violation of the ADA;

(b) declaring the acts and practices complained of herein to be in
violation of the Fl\/lLA;

(c) declaring the acts and practices complained of herein to be in
violation of the PHRA;

(d) enjoining and permanently restraining the violations alleged herein;

Case 5:18-cv-03362-.]LS Document 20 Filed 02/08/19 Page 14 of 19

(e) entering judgment against Defendant and in favor of the Plaintiff in
an amount to be determined;

(g) awarding compensatory damages to make the Plaintiff whole for all
lost earnings earning capacity and benefits past and future, which Plaintiff has suffered
or may suffer as a result of Defendant’s improper conduct, including back pay and front
pad/§

(h) awarding compensatory damages to Plaintiff for past and future pain
and suffering, emotional upset, mental anguish, humiliation, and loss of life’s pleasures
which Plaintiff has suffered or may suffer as a result of Defendant’s improper conduct;

(i) awarding punitive damages to Plaintiff;

(j) awarding Plaintiff the costs of suit, expert fees and other
disbursements and,

(k) awarding Plaintiff reasonable attorneys fees; and

(l) granting such other and further relief as this Court may deem just,
proper, or equitable including other equitable and injunctive relief, providing restitution for

past violations and preventing future violations

 

Dated: February 8, 2019 BY:

 

DattieT§./()rlow

1525 Locust St., 9"‘ Floor
Philadelphia, PA19102
(215) 545-7676

Attorney for Plaintiff,
Susan Ragusa

Case 5:18-cv-03362-.]LS Document 20 Filed 02/08/19 Page 15 of 19

Exhibit ”A"

Case 5:18-cv-03362-.]LS Document 20 Filed 02/08/19 Page 16 of 19

 

 

 

 

 

 

 

 

 

 

Page 3 o;
kat“Il-\|‘\\$ll: \J¥" U|bb|'€llVlIN/*\ l IUN '“'°”'N°' C"AK'~N NUMSER
;i‘his form la afforded by tila Piivacy Act of 1074; 800 Prtvai~.y Aci Slmemonl before completan this FEpA
Omll
j ><» soc Kcsscssii$’i
Pennsylvanla Human Relations Cornmlssion and EEOC
Slcte criocalAgunq/, jfaiiy l 3,,9_ No, l 010§4'_6440
v NAME(Indloaw Mr., Ms., Mrs.} HOME TELEPHONE (Includa Ama Code)
;~ lVls. Susan Ragusa
§ SYREET ADDREBS Cli'Y, STATE AND ZlP CODB DATE orr slam
Philadelphia, PA 19148 8/1/1981

 

 

NAMec is rnn.sMPtoven. moon onoANizArioN. aMPLoYivisNr Aciziicv. APPRENricEsHiP coMMrrTcs smle on i.ocAL oovl~:RNiiilcNT
Accncv wiio olscRiMiN/i'reo AeAiNs'r Nii.~‘. minors than one list below.i

 

 

 

 

 

 

 

 

 

NAME nuMulzn or iiivii»tovizas, Msiviisans TELEPHONE gndudmr¢a grow
Lelilgh Unlversity 1000+ (610) 758-3000

ernest AooRc-:ss ciiv. stare Aiic zii> cows Coumy

27 l\flemcrlal Drlve West Bethlehern, PA 18016 Nortnampton
NAME mentions mcmann include ma cmi

ernest Aoi)ness citv, cwa AND zip coca comm
await or oisoaiiiiiNAnoi~i sAsEo on remit appropriate conrail nine oisci=<iiiiliij\;r oil-rock mca

' -~.l
mirme rAt?` co Al larimer (Aiir,j

fence cotor< x sex _"| nnueio~ ` nos Au net ‘ " _ gem
x RETAuATio{;i:-:::] NAri j:>: ois/isii.irv L___;rii:i|ea isp¢d/y; q §§ § <`J
oniein m c`§ ' uiNe iich
THE PARTlCUl.ARS ARE (U”actdi¢lonal paper is needed, attach cwa aheat(s)}.' lt

l believe that my employer has discriminated against mo on thc basis of my disabiii§ § vigilde thc
ADA, the ADAAA, the Rehabilitation Act and Title VII on the basis of my sex (t`crnaie) and:§l~isalgility (endomeirtnl
oancer). lri addition, I was retaliated against as a result of having complained about discrimination

I was hired by Lehlgh University as a Lighting Coordinator and Adjunct Profossor in 2008 at the age of 28.
l have a Masters in Fine Arts with a specialization in nghting Dosign item the Univcrsity of Wisoonsin Madison.

in my position, I was responsible for a wide variety cf duticsi l directed lighting for ct least 200

performances and events a year in three different spaccs; designed lighting for pcrformances/cvents; helped guest
lighting designers adapt their designs to Lehigh's vcnuos; taught undergraduate students in the Department of
Thcatre; montcrcd and supervised students and technicians and maintained lighting budgets systems and
inventory l worked extremely hard, put in long hours and received positive feedback from my supervisors and
coworkers

In my last performance review, conducted in December 2014, my supervisor Jcshua Kcvar said that I was
“an expert in my ticld," “a strong, highly valued member of the technical services team," and “a solid pcrt`crmcr."

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

l.`>?.l iwani this charge filed wiih coin ina eeoc and ina sine or locaiAgonc~/. ii NOTARY * iWh°" necessary l<>r Slcte and total Re<luirements>
nny. l will advise inc agencies lfl change my address or telephone number and l
will economic fully with them in lho processing of my charge in accordance wllh
their procedures
lsweair or affirm that l have road the above charge and that ll la true to ina
best of my knowledge. information and bellef.
l declare under penalty ofpoijury that the foregoing is true and correct SlGN/\TURE OF COMPLA|NANT
LM sucscniei§o Aiio swonl\i ro eEFoRi§ ME ri-ils cATE
j/fl& / a/&~ (on, month. and yoeii)
flow Chargan Paity (Signnhiru)
, 1 ir- z

ut.:binn.k

5/2/2

Case 5:18-cv-03362-.]LS Document 20 Filed 02/08/19 Page 17 of 19

z/z/s;‘.

>{uciq:ln

 

INFORMA'HON non COMPL/timms & ELnorioN Or'rloi~l
To nunc Fn.s wi'rn ms
PENNSYLVANIA HUMAN RnLA'rlorts Coivnnlssron

St)sAN RAousA vs ,Ls_iiioi~i Uvasltser
nscc No. ‘530 ~§6\7~ §§'~l 54

You have the right to tile this charge of discrimination with the Pennsylvania Human Rciations
Connnission (PHRC) under the Pennsylvanla Human Rclations Act. liillng your charge with
PHRC protects your state rights, especially since there may be circumstances in which state and
federal laws and procedures vary in a manner which could affect the outcome of your case.

Complaints filed with PHRC must be filed 180 days ofthe act(s) which you believe aro`uniawful
discrimination If PHRC determines that your PHRC complaint is untimely, it will be dismissed

lf you want your charge filed with PHRC, including this form as part of your EBOC oharge, with
your signature under the verification boiow, will constitute filing with PHRC. You have chosen
EEOC to investigate your compiaint, so PHRC will not investigate and, in most cases, will
accept EEOC’s iinding. If you disagree with PHRC’s adoption of EEOC's finding, you will have
a chance to file a request for preliminary hearing with PI~IRC.

Sincc you have chosen to file your charge with EEOC, making it the primary invostin§}tpry:.l”
agoncy', the Rcspondont will not be required to file an answer with PHRC, and no o`:i_i.t§}§ ac§n
with PHRC is required by either party, unless/ until otherwise notified by PHRC. § § ""
."i r~=
If your case is still pending with PHRC after one year from filing with PHRC, you§i§‘p§§

to tile your complaint in state court. PHRC will inform you of these rights at that tiidt§;
m

338

l

o:~i/Yi‘zl

ii’ili

sssu§“e~

[sign and date appropriate request below]
I want iny charge filed with PHRC. l hereby incorporate this form and the verification below into
thc attached EEOC complaint form and file it as my PHRC complaint l request EEOC to
transmit it to PHRC.
I understand thatfalse statements in this complaint are made subject 10 the penalties of
18 Pa.C.S.A.§4904, relating to unsworn falsification 10 authorities
Shj)iiture and Dato

! do not want my charge dual/lied with PHRC.

 

Signature and Date

 

 

:0 §§ cited

dideL/d/{_l/M“VY/z§///W

 

Case 5:18-cv-03362-.]LS Document 20 Filed 02/08/19 Page 18 of 19

Exhibit ”B"

Case 5:18-cv-03362-.]LS Document 20 Filed 02/08/19 Page 19 of 19

 

eeoc Form reminded U.S. EQUAL EMPLOYMENT OPPORTUN|TY COMMlSSlON
NorlcE oF Rloll'r To SuE assqu o/v REQUEST)
To: Susan Ragusa From: Phiiadoiphia District Offloe
801 Nlarket Street
Suitc 1300

Phl|adelphla, PA19107

On behalf ofpcrson(s) aggrieved whose lclonllly ls
CONFlDENT/AL (29 OFR §1601,7(¢1))

 

EEOC Charge No. EEOC Represoniatlve Tarephone No`
Legal Unlt,
530~2017-02487 Legal Technlclan (215) 440.2829

 

(Soe also the additional information enclosed with lhls form.)
Norloe ro THE PERsoN Aoomevco:

Tltla \/ll of the Civll Rights Act of 1964, the Amsricana with Dlaabllitlea Aot (ADA), or the Genotic information Nondlsorlmlnatlon
Act (GlNA): Thls is your Notice of Right to Sue. issued under Tltlo \/l|, the ADA or GlNA based on the abovo~numberod charge. ll has
been issued al your requccll Your lawsuit under Tille V|l. the ADA or GiNA must be filed in a federal or state court WlTHlN 90 DAY§
of your receipt of this notlcc; or your right to sue based on this charge will be lost. (Tho lime |lmlt for filing cull based on a claim under
stale law moy be dlilerenl.)

More than 180 days have passed since the filing of this charge.

Lecs than 180 days have passed since the filing of this charge. but l have determined that lt ls unlikely that the EEOC will
be able to complete ila administrative processing within 180 days from the filing of lhls oharga.

The EEOC is terminating ita processing of this ohargo.

The EEOO will continue to process this charge.

l:lH [lH

Ago Discrlmlnatlon in Employment Act (ADEA): You may sue under lhe ADEA al any time from 60 days after lho charge was filed until
90 days after you receive nollco that we have completed action oh the charge. in this regard, the paragraph marked below applies to
your oaae:

The EEOC ls closing your oase. Thereforo, your lawsuit under the ADEA must be filed in federal or state court WlTijiN
§0 DAY§ of your receipt of this Notloe. Olherwlso, your right lo sue based on the above~numberod charge will be |ost.

l:l

Tho EEOC le conilnulng its handling ol your ADEA oase. However, lf 60 days have passed since lhe illan of the ohargo\
you may i”r|e suit in federal or stale court under the ADEA al this llme.

Equal Pay Acl (EPA): You already have the right lo sue under the EPA (i“l|ing an EEOO charge is not required,) EPA suits must be brought
in federal or slate court within 2 years (3 years for willful vlolatlons) of the alleged EPA underpayment Thls means that backpay due for
any violations that occurred mgm mag g yga[§ §§ years) before you file suit may not bo collootlble.

lf you file suit, based on this chorge. please send a copy of your court complaint to this ofllco.

behalf cl the Commission

  

o:/lr>/ am

Enclosures(s) Jam|e R_ W""amsom (Dale lvla/led)
District D|rector

ccc LEH|GH UNlVERSlTY
Nancy Conrad. Esq. (For Respondent)
Joyce Co|ller, Esq. (For Chargan Party)

